      Case 2:20-cv-00371-SSV-DMD Document 26 Filed 03/03/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


BOLLINGER SHIPYARDS LOCKPORT, L.L.C.                      *      CIVIL ACTION

VERSUS                                                    *      NO. 2:20-CV-371

BOUCHARD TRANSPORTATION CO., INC.,                        *      SECTION “R” (3)
in personam, M/V BRENDAN J. BOUCHARD,
in rem, and M/V ROBERT J. BOUCHARD, in rem                *      JUDGE VANCE

*      *      *      *      *       *      *      *       *      MAG. DOUGLAS


                                         ANSWER

       NOW INTO COURT, through undersigned counsel, comes Bouchard

Transportation Co., Inc., in personam, (“Bouchard”) and for Answer to the Complaint of

Bollinger Shipyards Lockport, L.L.C. (“Bollinger”), alleges and avers upon information

and belief as follows:

                                    FIRST DEFENSE

       Bollinger’s Complaint fails to state a claim against this defendant upon which

relief can be granted.

                                   SECOND DEFENSE

       And now, answering the specific allegations of Bollinger’s Complaint, Bouchard:

       Admits Article 1;

       Denies Article 2 for lack of sufficient information to justify a belief;
      Case 2:20-cv-00371-SSV-DMD Document 26 Filed 03/03/20 Page 2 of 5



       Denies Article 3, except it admits that Bouchard is a New York corporation with a

mailing address in Melville, New York and it operates vessels that call in ports of the

United States Gulf Coast and within the jurisdiction of this Court;

       Admits Articles 4 and 5;

       Denies Article 6, except it admits that the M/V BRENDAN J. BOUCHARD and

M/V ROBERT J. BOUCHARD have been docked at Bollinger’s Algiers Shipyard in

New Orleans since October 2019, pursuant to an understanding with Bollinger that those

vessels would be allowed to stay at the wharf without charge;

       Denies Article 7 as written, as there was no wharfage agreement between the

Bouchard, or the owners of the M/V BRENDAN J. BOUCHARD or M/V ROBERT J.

BOUCHARD, and Bollinger that required any payment by defendants and, further, the

understanding between the parties was that those vessels would be allowed to stay at that

wharf without charge;

       Denies Article 8 as written, except it admits there was no signed wharfage

agreement for these vessels that required any payment by defendants and, further, the

understanding between the parties was that those vessels would be allowed to stay at that

wharf without charge;

       Admits Article 9, except it denies that Bouchard, or the owners of the M/V

BRENDAN J. BOUCHARD or the M/V ROBERT J. BOUCHARD, owe any charges

reflected in the three invoices attached to the Complaint;

       Denies Article 10, except it admits that Bollinger requested payment of the

attached invoices and removal of the vessels from the Bollinger wharf shortly before this

                                             2
      Case 2:20-cv-00371-SSV-DMD Document 26 Filed 03/03/20 Page 3 of 5



lawsuit was filed, but maintains there was no wharfage agreement between Bouchard, or

the owners of the M/V BRENDAN J. BOUCHARD or the M/V ROBERT J.

BOUCHARD, and Bollinger that required any payment by the defendants and, further,

the understanding between the parties was that those vessels would be allowed to stay at

that wharf without charge; and

       Denies Articles 11, 12, 13, 14 and 15.

                                   THIRD DEFENSE

       Bouchard maintains that any recovery by Bollinger, which is denied, should be

reduced and/or set off by all amounts it has received for payment from any of the

defendants.

                                  FOURTH DEFENSE

       Bouchard asserts that there was no wharfage agreement that required any payment

by defendants and, further, that the understanding between the parties was that those

vessels would be allowed to stay at that wharf without charge and, therefore, the

Bollinger invoices are not recoverable.

                                    FIFTH DEFENSE

       Bouchard maintains that Bollinger failed to mitigate its alleged damages and

Bollinger is placed on full proof of the fairness and reasonableness of its charges and

claim, as well as the steps, if any, taken to minimize its alleged damages.

                                    SIXTH DEFENSE

       Bouchard maintains that all conditions precedent of any alleged agreement

between Bouchard, or the owners of the M/V BRENDAN J. BOUCHARD or M/V

                                             3
      Case 2:20-cv-00371-SSV-DMD Document 26 Filed 03/03/20 Page 4 of 5



ROBERT J. BOUCHARD, and Bollinger for wharfage, which is the subject of this suit,

have not been properly performed or fully satisfied by Bollinger including, but not

limited to, Bollinger’s agreement that neither Bouchard nor the vessels’ owners would be

charged for the vessels staying at the Bollinger wharf and, therefore, Bollinger’s claim

should be barred or, at least, significantly reduced due to the vessels’ owners’ reliance on

Bollinger’s agreement not to charge for the vessels staying at that wharf.

         WHEREFORE, considering the foregoing, Bouchard Transportation Co., Inc.

prays:

         1)    That this Answer to Bollinger’s Complaint be deemed good and sufficient;

         2)    That Bollinger’s Complaint be dismissed, at its costs, and there be

judgment in favor of Bouchard Transportation Co., Inc.; and

         3)    For all other such further relief that justice and the nature of the case will

allow.

                                            Respectfully submitted,

                                            MURPHY, ROGERS, SLOSS,
                                             GAMBEL & TOMPKINS

                                            /s/ Robert H. Murphy________
                                            Robert H. Murphy (#9850)
                                            rmurphy@mrsnola.com
                                            Timothy D. DePaula (#31699)
                                            tdepaula@mrsnola.com
                                            701 Poydras Street
                                            Suite 400, Hancock Whitney Center
                                            New Orleans, LA 70139
                                            Telephone: (504) 523-0400
                                            Facsimile: (504) 523-5574
                                            Attorneys for Bouchard Transportation Co.,
                                            Inc.

                                               4
        Case 2:20-cv-00371-SSV-DMD Document 26 Filed 03/03/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing document has been forwarded

to all counsel of record by hand, electronic filing, facsimile, email and/or depositing a copy

of same in the U. S. mail, postage prepaid and properly addressed this 3 March 2020.



                                           /s/ Robert H. Murphy
                                           ___________________________________
4819-0040-4406, v. 1




                                              5
